706 N.W.2d 19 (2005)
474 Mich. 930-42
PEOPLE v. HALE.
No. 129265.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 129265, COA: 263293.
On order of the Court, the application for leave to appeal the April 26, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration under MCR subchapter 6.500. The Court of Appeals mistakenly dismissed defendant's delayed application for leave to appeal from the Wayne Circuit Court's April 26, 2005 order for lack of jurisdiction, citing MCR 6.502(G). The April 26, 2005 order denied relief from defendant's first motion for relief from judgment, which was apparently filed on November 24, 2003. The Wayne Circuit Court's June 15, 2004 order denied relief from defendant's second motion for relief from judgment, which defendant characterized as an amended motion, and which was apparently filed on May 7, 2004.